DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2021 has been entered.
 
Status of Claims
3.	Claims 1 and 4-22 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1, 4-6, 11-12, 15, 17-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al (US 9,438,936) in view of Nayak et al (US 2017/0064413), or alternatively Sherwin et al (US 2009/0150930).

Regarding Claims 1 and 17, Srinivasan discloses a non-transitory computer readable medium including instructions that, when executed by at least one processor, cause the at least one processor to perform operations for real-time selection of content to be played by a playback unit (e.g., see Col 3 lines 40-46), the operations comprising: 
receiving a playback request from a playback unit, including a content identifier (e.g., see Col 12 lines 57-58); providing, to the playback unit, a manifest with at least a set of content segment identifiers based on the content identifier, at least some content segment identifier identifying a content segment associated with a content stream (e.g., see Col 12 lines 58-67); receiving a content segment request comprising one of the content segment identifiers (e.g., see Col 7 lines 60-62); and sending the selected segment to the playback unit for playback (e.g., see Col 7 lines 66-67), wherein the advertisement segment is played between a first video segment and a second video segment, and wherein the second video segment logically follows the first video segment (see Col 9 lines 42-56; such as a insertion zone for advertisement is played between a first segment and a second segment which logically follows first segment).
Srinivasan is silent about analyzing the content segment request; determining, based on the analysis of the content segment request and a content selection rule, whether to transmit an advertisement; selecting for playback a segment comprising either: a content segment associated with the content segment request when it is determined that no advertisement segment should be transmitted; or an advertisement segment when it is determined that an advertisement should be transmitted.
analyzing the content segment request (such as the technology locates a cue point marker within the video stream); determining, based on the analysis of the content segment request and a content selection rule, whether to transmit an advertisement (the technology then determines whether the cue point marker is for an advertising break or for a new story. If the cue point marker indicates an advertising break, then in decision block 608, the technology determines whether to insert an advertisement for the advertising break); selecting for playback a segment comprising either: a content segment associated with the content segment request when it is determined that no advertisement segment should be transmitted (then selecting a story for playback if it is not an advertisement); or an advertisement segment when it is determined that an advertisement should be transmitted (or an advertisement when it is determined that an advertisement should be transmitted; see Fig. 6; Para 33-34).
Alternatively,
Sherwin equally discloses analyzing the content segment request; determining, based on the analysis of the content segment request and a content selection rule, whether to transmit an advertisement; selecting for playback a segment comprising either: a content segment associated with the content segment request when it is determined that no advertisement segment should be transmitted; or an advertisement segment when it is determined that an advertisement should be transmitted (see Para 98; for example, a rule may specify that a content provider wants permission to have a 30 second pre-roll at the beginning of a video stream).
Therefore, it would have been obvious for one of ordinary skill before the effective filing date of the claimed invention to modify the system of Srinivasan to include analyzing the content segment request; determining, based on the analysis of the content segment request and a content selection rule, whether to transmit an advertisement; selecting for playback a segment comprising either: a content segment associated with the content segment request when it is determined that no advertisement segment should be transmitted; or an advertisement segment when it is determined that an advertisement should be transmitted, as taught by Nayak or Sherwin to take advantage of dynamic selection of content delivery strategy so most suitable content can be identified for targeting, thus provide better viewing experiences.

Regarding Claim 4, Srinivasan further discloses the content segment identifiers are associated with segments for playback at playtime (see Col 14 lines 36-54).

Regarding Claim 5, Srinivasan further discloses the content selection rule include receiving at least one of a device identifier, or a user account information (see Col 12 lines 43-48; Col 14 line 45-46).

Regarding Claim 6, Srinivasan further discloses the content selection rule include evaluating a user advertisement metric (see Col 12 lines 39-48).

Regarding Claim 11, Srinivasan further discloses receiving a playback request from a playback unit includes receiving a request for the manifest (see Col 12 lines 57-60); and receiving a device identifier (see Col 1 lines 32-48).

Regarding Claim 12, Srinivasan in view of Nayak or Sherwin would disclose and render receiving a content segment request comprising one of the content segment identifiers includes receiving a device identifier appended to the content segment identifier to be obvious (see Srinivasan: Col 1 lines 32-48; Nayak: Para 34; IP address is inherent included when request via URL for a segment).

Regarding Claim 15, Srinivasan further discloses selecting a segment for playback is based on the availability of a different content segment (see Col 7 lines 53-59; such as based on available three versions of segments with different bitrates).

Regarding Claim 18, Srinivasan discloses method for real-time selection of content to be played by a playback unit, the method comprising: 
receiving a playback request from a playback unit, including a content identifier (see Col 12 lines 57-58); providing, to the playback unit, a manifest with a set of content segment identifiers based on the content identifier (see Col 12 lines 58-60); receiving a content segment request comprising one of the content segment identifiers (see Col 14 lines 19-21); and sending the requested segment to the playback unit for playback (see Col 14 lines 19-25).
Srinivasan discloses evaluating an advertisement metric for classification topics corresponding to available advertisement segments (see Col 14 lines 26-38) but is silent about analyzing the content segment request; determining, based on the analysis of the content segment request and a content selection rule, whether to transmit an advertisement; selecting for playback a segment comprising either: a content segment associated with the content segment request when it is determined that no advertisement segment should be transmitted; or an advertisement segment when it is determined that an advertisement should be transmitted.
In an analogous art, Nayak equally discloses analyzing the content segment request (such as the technology locates a cue point marker within the video stream); determining, based on the analysis of the content segment request and a content selection rule, whether to transmit an advertisement (the technology then determines whether the cue point marker is for an advertising break or for a new story. If the cue point marker indicates an advertising break, then in decision block 608, the technology determines whether to insert an advertisement for the advertising break); selecting for playback a segment comprising either: a content segment associated with the content segment request when it is determined that no advertisement segment should be transmitted (then selecting a story for playback if it is not an advertisement); or an advertisement segment when it is determined that an advertisement should be transmitted (or an advertisement when it is determined that an advertisement should be transmitted; see Fig. 6; Para 33-34).
Alternatively,
Sherwin equally discloses analyzing the content segment request; determining, based on the analysis of the content segment request and a content selection rule, whether to transmit an advertisement; selecting for playback a segment comprising either: a content segment associated with the content segment request when it is determined that no advertisement segment should be transmitted; or an advertisement segment when it is determined that an advertisement should be transmitted (see Para 98; for example, a rule may specify that a content provider wants permission to have a 30 second pre-roll at the beginning of a video stream). 
Therefore, it would have been obvious for one of ordinary skill before the effective filing date of the claimed invention to modify the system of Srinivasan to include analyzing the content segment request; determining, based on the analysis of the content segment request and a content selection rule, whether to transmit an advertisement; selecting for playback a segment comprising either: a content segment associated with the content segment request when it is determined that no advertisement segment should be transmitted; or an advertisement segment when it is determined that an advertisement should be transmitted, as taught by Nayak or Sherwin to take advantage of dynamic selection of content delivery strategy so most suitable content can be identified for targeting, thus provide better viewing experiences.

Regarding Claim 21, Srinivasan in view of Nayak or Sherwin would disclose and render “receiving a content segment request comprising one of the content segment identifiers includes receiving a device identifier appended to the content segment identifier” to be obvious (see Srinivasan: Col 14 lines 20-25; Nayak: Para 34; such as requesting based on URL and including device identifier such as IP address).

5.	Claims 7, 8, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al (US 9,438,936) and Nayak et al (US 2017/0064413) or alternatively Sherwin et al (US 2009/0150930) as applied to claims 1, 6 and 18 above, and further in view of Loheide et al (US 2018/0343495).

Regarding Claim 7, Srinivasan discloses the user advertisement metric identifying a preference of a user for different types of advertisement but is silent about including a set of scores identifying a preference of a user for different types of advertisement.
In an analogous art, Loheide discloses the intent score may be a normalized score that may provide a quantifiable measure of intent or an interest of the user 118 for the displayed or promoted product or service offerings associated with the media items (e.g., see Para 128-129).
Therefore, it would have been obvious for one of ordinary skill before the effective filing date of the claimed invention to modify the combined systems of Srinivasan and Nayak or Sherwin to include a set of scores identifying a preference of a user for different types of advertisement, as taught by Loheide to provide a quantifiable measure of intent or an interest of the user.

Regarding Claim 8, Srinivasan in view of Loheide discloses the scores for the user advertisement metric are calculated based on at least one of an age of the user, an occupation of the user, a location of the user, a request for video content by the user, a social media information available for the user, an Internet search history of the user, or at least one purchase of the user (see Loheide: Para 132; such as a request for video content by the user).

Regarding Claim 20, Srinivasan in view of Loheide further discloses the user advertisement metric includes a set of scores identifying a preference of a user for different types of advertisement, and wherein the advertisement metric is evaluated by calculating the scores based on at least one of an age of the user, an occupation of the user, a location of the user, a request for video content by the user, a social media information available for the user, an Internet search history of the user, or at least one purchase of the user (see Loheide: Para 132; such as a request for video content by the user).

Regarding Claim 22, Srinivasan in view of Loheide further discloses the advertisement metric including a set of scores identifying a preference of a user for different types of advertisement (see Loheide: Para 128-129).



6.	Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al (US 9,438,936) and Nayak et al (US 2017/0064413) or alternatively Sherwin et al (US 2009/0150930) as applied in claim 1 above, and further in view of Hodge et al (US 2020/0367056).

Regarding Claim 10, Srinivasan discloses providing to the playback unit the manifest includes preparing a link to the manifest location and sending the manifest location link to the playback unit (see Col 10 lines 56-62) but is silent about appending a device identifier for identifying the playback unit to the link to the manifest location.
In an analogous art, Hodge discloses an event metadata may include one or more metadata items including, for example, device ID (e.g., see Para 77).
Therefore, it would have been obvious for one of ordinary skill before the effective filing date of the claimed invention to modify the combined systems of Srinivasan and Nayak or Sherwin to include appending a device identifier for identifying the playback unit to the link to the manifest location, as taught by Hodge to provide additional useful information for routing and tracking.

Regarding Claim 16, Srinivasan in view of Hodge would disclose and render “the manifest includes a device identifier for identifying the playback unit, and wherein the device identifier is used to select a different segment” to be obvious (see Srinivasan: Col 1 lines 32-48; Hodge: Para 77; so as to identify the right format for the requested device).


7.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al (US 9,438,936) and Nayak et al (US 2017/0064413) or alternatively Sherwin et al (US 2009/0150930) as applied in claim 1 above, and further in view of Lopatecki (US 8,549,550).

Regarding Claim 13, Srinivasan is not explicit about selecting a segment for playback includes tracking the selected segment by device identifier.
However, Lopatecki equally discloses selecting a segment for playback includes tracking the selected segment by device identifier (see Col 4 line 63 – Col 5 line 3).
Therefore, it would have been obvious for one of ordinary skill before the effective filing date of the claimed invention to modify the combined systems of Srinivasan and Nayak or Sherwin to include selecting a segment for playback includes tracking the selected segment by device identifier, as taught by Lopatecki to infer user preference through viewing history.

Regarding Claim 14, Srinivasan in view of Lopatecki discloses selecting a segment for playback includes tracking a last selected content segment view position in the content stream (see Lopatecki: Col 6 lines 35-36).


8.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al (US 9,438,936) and Nayak et al (US 2017/0064413) or alternatively Sherwin et al (US 2009/0150930) as applied in claim 18 above, and further in view of Geller et al (US 2014/0344880).

Regarding Claim 19, Srinivasan and Nayak are silent about providing the evaluated advertisement metric to parties requesting advertising; receiving biddings from the parties, each bidding corresponding to an advertisement segment; and selecting the advertisement segment having the highest bidding.
However, in an analogous art, Geller discloses a bidding process for advertisements to be provided on videos; wherein the highest bid will get the opportunity for advertising (see Para 83).
Therefore, it would have been obvious for one of ordinary skill before the effective filing date of the claimed invention to modify the combined systems of Srinivasan and Nayak to include providing the evaluated advertisement metric to parties requesting advertising; receiving biddings from the parties, each bidding corresponding to an advertisement segment; and selecting the advertisement segment having the highest bidding to take advantage of bidding process to maximize the profits.


Allowable Subject Matter
9.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
10.	Applicant’s arguments with respect to claims 1 and 4-22 have been considered but are moot in view of new grounds of rejection.

Conclusion
11.	Claims 1, 4-8 and 10-22 are rejected.
	Claim 9 is objected.

Correspondence Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712724195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426